DETAILED ACTION
This is an allowance of all claims filed on 04/28/2020. Claims 1-20 are pending. Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 12 recites the following allowable limitation: “in a case where the cache miss occurs for the incoming request and the incoming request is a read request, determines whether there is a conflict for the first 20partition to which the read request targets, instructs the first controlling module to read target data of the read request from the first memory module when a write to the second partition different from the first partition is in progress, and suspends the read request when a write to the first partition is in progress.”
Closest prior art Ko [US 2012/0173809] appears to teach a memory controlling device connected to flash memory partitions. The memory controller controls both cache and main memory.
Xin [US 2017/0300417] appears to teach a memory lookup logic, which processes lookup requests by tag information to find corresponding index of memory, cache controller to parse cache index and target cache, determining cache hit/miss by referring to lookup logic and based on cache hit/miss the memory controller reads data from either cache or main memory.
Busaba [US 2015/0378780] appears to teach in case of read cache miss, determining if there is a partition conflict exists for the read request. 
Kultursay [US 2011/0307663] appears to teach checking if there is an empty cache line to load data in case of write miss. 

Based on this rationale, Claim 12 and its dependent claims 13-22 are allowed.
Independent Claim 23 recites the following allowable limitation: “determines whether there is a conflict for the first partition to which the read request targets, instructs the first controlling module to read target data of the read request from the first memory module when a write, of victim data from a victim cache line, to the second partition different from the first partition is in progress, and suspends the read request when a write, of victim data from a victim cache line, to the first partition is in progress.”
Prior arts on record do not appear to teach or fairly suggest this limitation. Based on this rationale, Claim 23 and its dependent claims 24-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132